            Case 2:21-cr-20418-MAG-KGA ECF AUSA:
                                           No. 1, PageID.1     Filed 06/02/21
                                                   Barbara Lanning             Page 1
                                                                           Telephone:   of 5226-9100
                                                                                      (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:         Marquis Shannon, ATF          Telephone: (313) 550-1713

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America
   v.                                                                                     Case: 2:21-mj-30266
Roy Averette                                                             Case No.         Judge: Unassigned,
                                                                                           Filed: 06-02-2021 At 09:49 PM
                                                                                          IN RE:SEALED MATTER(MLW)(CMP)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   May 6, 2021                in the county of                Wayne       in the
       Eastern           District of       Michigan       , the defendant(s) violated:
                  Code Section                                           Offense Description
18 U.S.C. § 922(g) (1)                                 Felon in Possession of a Firearm




         This criminal complaint is based on these facts:
See attached affidavit




     Continued on the attached sheet.
                                                                                          Complainant’s signature

                                                                     Marquis Shannon, Special Agent, ATF
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: June 2, 2021                                                                           Judge’s signature

City and state: Detroit, Michigan                                    Hon. Anthony P. Patti, United States Magistrate Judge
                                                                                           Printed name and title
 Case 2:21-cr-20418-MAG-KGA ECF No. 1, PageID.2 Filed 06/02/21 Page 2 of 5




                     AFFIDAVIT IN SUPPORT OF
            AN APPLICATION FOR A CRIMINAL COMPLAINT

      I, Special Agent Marquis Shannon, being duly sworn, hereby state:

      1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF) and have been employed with the ATF for over seven years.

As a Special Agent, I am currently assigned to the Detroit Field Office. I have

conducted and participated in numerous criminal investigations focused on

firearms and narcotics violations. I am a graduate of the Criminal Investigator

Training Program and the ATF Special Agent Basic Training Program at the

Federal Law Enforcement Training Center in Glynco, Georgia. Prior to my

employment with ATF, I was employed as a State Trooper with the Ohio State

Highway Patrol for approximately seven-and-a-half years from 2006 through 2014.

I earned a bachelor’s degree from The Ohio State University.

      2.     I make this affidavit from personal knowledge based on my

participation in this investigation, including reports from other law enforcement

agents, communications with others who have personal knowledge of the events

and circumstances described herein, and information gained through my training

and experience. The information outlined below is provided for the limited purpose

of establishing probable cause and does not contain all details or all facts of which

I am aware relating to this investigation.
  Case 2:21-cr-20418-MAG-KGA ECF No. 1, PageID.3 Filed 06/02/21 Page 3 of 5




      3.      ATF is currently conducting a criminal investigation concerning ROY

AVERETTE (“Schizo”), (DOB XX/XX/1985) for violations of 18 U.S.C. §

922(g)(1) (felon in possession of a firearm), among other state and federal criminal

violations.

                                    PROBABLE CAUSE

      4.      On May 03, 2021, ATF agents obtained a federal search warrant for

xxxxx Saratoga Street, Detroit, MI 48205, the residence of Roy AVERETTE.

      5.      On May 06, 2021, ATF agents and other law enforcement personnel

executed the federal warrant at AVERETTE’s home on Saratoga Street in Detroit,

Michigan. AVERETTE and two minor children were present when agents searched

the home. Agents identified the southeast bedroom as belonging to AVERETTE.

      6.      Inside the southeast bedroom, agents recovered the following items:

                 x One (1) loaded FN, model FNS-9C, 9mm, semiautomatic pistol,

                    bearing serial number CSU0047803, loaded with fourteen (14)

                    rounds of 9mm ammunition (one round in the chamber).

                 x One (1) Glock brand extended magazine, loaded with thirty-two

                    (32) rounds of 9mm ammunition.




                                          2
 Case 2:21-cr-20418-MAG-KGA ECF No. 1, PageID.4 Filed 06/02/21 Page 4 of 5




                 x Two (2) partially filled boxes of ammunition, containing a total

                      of eighteen (18) rounds of 9mm ammunition.

                 x One (1) FN pistol box, containing one (1) empty pistol

                      magazine and one (1) pistol magazine loaded with six (6)

                      rounds of 9mm ammunition.

                 x Identification cards belonging to AVERETTE, including a

                      MDOC prison identification card and a driver’s license listing

                      xxxxx Saratoga Street, Detroit, Michigan as AVERETTE’s

                      address.

      7.     During this investigation, I reviewed data from the National Crime

Information Center (NCIC) for Roy AVERETTE, which revealed the following

felony convictions:

           x 01/15/2008; Unarmed Robbery, 3rd Circuit Court, Detroit, MI;

              Sentenced to 1 year of incarceration WCJ and 5 years’ probation.

           x 08/30/2012; Felony Firearm, 3rd Circuit Court, Detroit, MI; Sentenced

              to 2 years’ incarceration MDOC.

      8.     On May 30, 2021, I contacted ATF Interstate Nexus Expert and

Special Agent Michael Jacobs, regarding the status of the firearm recovered from

                                           3
 Case 2:21-cr-20418-MAG-KGA ECF No. 1, PageID.5 Filed 06/02/21 Page 5 of 5




AVERETTE’s bedroom. Special Agent Jacobs stated the firearm, based on the

description provided, without conducting a physical examination, was

manufactured outside of the state of Michigan after 1898, and therefore had

traveled in and affected interstate commerce.

                                      CONCLUSION

      9.    Based on the aforementioned facts, there is probable cause to believe

ROY AVERETTE (DOB: XX/XX/1985), a convicted felon aware of his felony

convictions, did knowingly and intentionally possess a FN, model FNS-9C, 9mm,

semiautomatic pistol, said firearm having affected interstate commerce, in

violation of 18 U.S.C. § 922(g)(1) – felon in possession of a firearm. Said

violation occurring on or about May 6, 2021, in the Eastern Judicial District of

Michigan.


                                             ______________________________
                                              __________________________
                                             Marquis Shannon
                                             Special Agent, ATF
Sworn to before me and signed in my presence
and/or by reliable electronic means



Hon. Anthony P. Patti
United States Magistrate Judge
Dated: June 2, 2021
                                         4
